CHIEF JUSTICE HASWELL,
dissenting:
I would reverse.
I agree that the statute of limitations is unconstitutional as to an illegitimate child for the reasons stated by the majority, in my view it is equally unconstitutional against the State whose claims are derived through and equal to those of the illegitimate child to whom it has furnished support.
The statutes of this State provide:
“40-5-109. Remedies of state or political subdivision furnishing support. If a state or a political subdivision furnishes support to an individual obligee, it has the same right to initiate a proceeding under this part as the individual obligee for the purpose of securing reimbursement for support furnished and of obtaining continuing support.
Here the State took an assignment of the illegitimate child’s claim against his alleged father. This Court stated almost 50 years ago:
"... The rule is elementary that an assignment transfers to the assignee all the right, title and interest of the assignor in the property assigned ...” Williard v. Campbell, 91 Mont. 493, 506, 11 P.2d 782.
The same principle applies to subrogation which is simply a device of equity to compel ultimate payment of a debt by one who injustice and good conscience should pay it. Skauge v. Mountain States Tel. & *536Tel Co. (1977), 172 Mont. 521, 565 P.2d 628, 34 St.Rep. 450. Accordingly, all the rights and remedies of the illegitimate child were transferred to the State.
Where, as here, the rights of the State and the illegitimate child are identical, how can the bar of the statute of limitations defeat the State’s claim but not the illegitimate child’s?
JUSTICES MORRISON and WEBER concur.